Name: COMMISSION REGULATION (EC) No 997/96 of 4 June 1996 on the transport for the free supply to Turkmenistan of common wheat flour
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade policy;  foodstuff;  transport policy
 Date Published: nan

 5. 6 . 96 I EN I Official Journal of the European Communities No L 134/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 997/96 of 4 June 1996 on the transport for the free supply to Turkmenistan of common wheat flour THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1 975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgzystan, Tajikistan and Turkmenistan ('), as amended by Regulation (EC) No 686/96 (2), and in par ­ ticular Article 4 thereof, Whereas Commission Regulation (EC) No 2009/95 (3), as amended by Regulation (EC) No 723/96 (4), established the detailed rules applicable to the free supply of agricul ­ tural products provided for by Regulation (EC) No 1975/95; whereas it is appropriate to open a tendering procedure for the supply of 9 000 tonnes of common wheat flour intended for Turkmenistan; Whereas, in view of the present difficulties in this Repu ­ blic and the specific problems of forwarding aid to this region , it is appropriate to organize the supply of the abovementioned product in one lot; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 2. The supply costs shall relate to the take-over at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. 3 . The flour will be made available for loading, free on board, stowed on the ship or wagon, during a maximum period of 10 days from the dates indicated, in the follo ­ wing manner: Lot  3 000 tonnes (net), made available with effect from 1 July 1996.  3 000 tonnes (net), made available with effect from 4 July 1996.  3 000 tonnes (net), made available with effect from 10 July 1996. After the expiry of 10 days following the dates mentioned above, the successful tenderer shall be required to reim ­ burse to the Commission the costs which it will have borne to cover the costs (waiting, insurance, security, guarantees, etc.) referred to at Article 6 ( 1 ) (e) (4) of Regu ­ lation (EC) No 2009/95 . The total quantity may vary by a maximum of plus or minus 20 % compared to the tonnages mentioned above. The precise quantity will be communicated to the successful tenderer at the same time as the notice of award of the supply. The delivery stage (free on board ship or wagon) and the place of take-over will be available on request to the Commission services on 17 June 1996 (Tel . (32 2) 295 12 81 or 296 29 36, fax (32 2) 296 64 46). HAS ADOPTED THIS REGULATION: Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 9 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 ( 1 ) (b) thereof. The invitation to tender relates to one lot. Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address: Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/5 or 10/8), Rue de la Loi/Wetstraat 130, B-1049 Brussels. (') OJ No L 191 , 12. 8 . 1995, p. 2 . (2) OJ No L 97, 18 . 4. 1996, p. 1 . 0 OJ No L 196, 19 . 8 . 1995, p. 4 . 0 OJ No L 100, 23 . 4. 1996, p. 9 . No L 134/2 I EN I Official Journal of the European Communities 5 . 6 . 96 The closing date for the lodgement of tenders shall be 19 June 1996 at 12 noon (Brussels time). In the case of non-acceptance of offers on 19 June, a second closing date for the lodgement of offers shall be 28 June 1996 at 12 noon (Brussels time). In this case all of the dates referred to in Article 1 and Annex I shall be carried forward by 10 days. 2 . The offer shall relate to the supply of the total quan ­ tities of the lot referred to in Article 1 (3). In the case of transport by rail, the tenderer must submit a letter of guarantee issued by the rail authorities of the country of first entry into the CIS certifying the avail ­ ability of the means of transport as well as the wagons necessary for the proper execution of the operation. Article 1 2 (2) of Regulation (EC) No 2009/95 is applicable also in the case of non-payment to the railway authorities of the different Republics of the CIS crossed. 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. 4. The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 380 per tonne of flour. Article 3 The take-over certificate referred to in the second indent of Article 10 ( 1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex IV. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the designated control agency shall deliver, upon completion of that operation, a certificate certifying the total removal of the quantities for each destination, countersigned by the producer of the flour or his representative, in accordance with the model in Annex III. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1996. For the Commission Franz FISCHLER Member of the Commission 5. 6 . 96 I EN I Official Journal of the European Communities No L 134/3 ANNEX I Lot TURKMENISTAN: 9 000 tonnes (net) of common wheat flour. Delivery stage: Frontier point to be designated by the tenderer (goods not unloaded). Final delivery date at the frontier point:  3 000 tonnes by 14 August 1996,  3 000 tonnes by 1 9 August 1 996,  3 000 tonnes by 23 August 1 996. ANNEX II Place of take-over in Turkmenistan 1 . Frontier point to be designated by the tenderer  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificate may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate: Association for Bread Production of Turkmenistan , (Turkmenchleboproduct), Ashkabad, Kemine Str. 102, Mr Nuriev, Chairman . Tel . 7 3632 25 15 28 . Fax 7 3632 25 58 79. No L 134/4 ( EN Official Journal of the European Communities 5. 6. 96 ANNEX III Regulation (EC) No 997/96 CERTIFICATE OF REMOVAL I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over: Product: Packaging: Total quantity in tonnes (net): (gross): Number of sacks: of 'Big-Bags ': Place and date of takeover: Name of boat: Name and address of transport company: Name and address of the monitoring agency: Name and signature of its on-the-spot representative : Observations or remarks: Signature and stamp of the producer 5. 6 . 96 I EN I Official Journal of the European Communities No L 134/5 ANNEX IV Regulation (EC) No 997/96 Train No TAKEOVER CERTIFICATE ON THE ARRIVAL OF THE RAIL-WAGONS IN THE COUNTRIES OF DESTINATION I, the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over: Type of product: Place and date of takeover: Wagon numbers Seal numbers Quantity (net weight) No of packets Date frontier crossed Quantities (') Signature and remarks 1 I I I I 2 I I I I I I 3 I I I I 4 \ I I I I I I 5 1 I I i 6 I I I I I 7 I I I I I I 8 I I I 9 I I f l I I 10 (') To be completed only for the wagons which have been the subject of a check, inserting the weight found . Name and address of the transport company: Name and address of the monitoring agency: Observations and remarks: Representative of monitonng agency Name, signature and stamp Name, signature and stamp of the beneficiary